 1   Elizabeth C. Wang (admitted pro hac vice)
     LOEVY & LOEVY
 2   2060 Broadway, Ste. 460, Boulder, CO 80302
 3   O: 720.328.5642; F: 312.243.5902
     elizabethw@loevy.com
 4
     Jon Loevy (admitted pro hac vice)
 5   Rachel Brady (admitted pro hac vice)
     Danielle Hamilton (admitted pro hac vice)
 6
     LOEVY & LOEVY
 7   311 N. Aberdeen St., 3rd Fl., Chicago, IL 60607
     O: 312.243.5900; F: 312.243.5902
 8   jon@loevy.com
     brady@loevy.com
 9   hamilton@loevy.com
10
     Michael D. Kimerer (Bar # 002492)
11   Rhonda Elaine Neff (Bar # 029773)
     KIMERER & DERRICK, P.C.
12   1313 E. Osborn Rd., Suite 100, Phoenix, AZ 85014
13   Tel: 602.279.5900; Fax: 602.264.5566
     mdk@kimerer.com
14   rneff@kimerer.com

15                           UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
16
     Debra Jean Milke,                         )
17
                                               )
18                        Plaintiff,           )    No. 2:15-cv-00462-ROS
     v.                                        )
19                                             )
     City of Phoenix;                          )    PLAINTIFF’S SUPPLEMENT TO
20   Maricopa County;                          )    RESPONSE TO DEFENDANTS’
21   Detective Armando Saldate, Jr.; and       )    SECOND MOTION FOR SANCTIONS
     Sergeant Silverio Ontiveros, in their     )    [Dkt. 631] IN LIGHT OF COURT’S
22   individual capacities.                    )    PROPOSED ORDER
                                               )
23                        Defendants.          )
24
25
26

                                                1
 1
 2                                        INTRODUCTION
 3          For the reasons that Plaintiff has explained in her response to Defendants’ second
 4   motion for sanctions (Dkt. 642) (and as supported by the numerous other briefs and
 5   filings of record in this case), there is no basis to dismiss Plaintiff’s case as a sanction for
 6   any discovery violations.
 7          This case is about Defendant Saldate’s fabrication of Plaintiff’s confession,
 8   whether the City of Phoenix should have disciplined him for his repeated violations of
 9   criminal defendants’ constitutional rights, and whether the Maricopa County Attorney’s
10   Office should have had a method of tracking and disclosing other instances of Saldate’s
11   misconduct. It is about how these unconstitutional behaviors caused Plaintiff to sit
12   wrongfully on death row for over two decades. None of Defendants’ arguments casts any
13   doubt on Plaintiff’s innocence or the fact that she was wrongfully imprisoned.
14          Plaintiff files this supplement in response to the Court’s proposed order entered
15   yesterday afternoon at 1:51 p.m. and in advance of the oral argument this morning at
16   10:00 a.m.
17          This supplement addresses just one specific issue in the Court’s proposed order.
18   The Court stated in its order that the proposed lesser sanction of dismissing Plaintiff’s
19   Fifth Amendment involuntary/coerced confession claim would be a “weak” and
20   insufficient sanction because “that claim is already gravely undermined by Milke’s own
21   statements acknowledging Saldate read her Miranda warnings twice and, after the second
22   reading, Milke state she understood. Dismissing a facially weak claim would be a very
23   minor sanction.” Dkt. 657 at 43.
24          The Court cannot, at this stage, make a credibility determination that a reasonable
25   jury could not credit Plaintiff’s testimony over Saldate’s and that therefore Plaintiff’s
26   Fifth Amendment claim is weak and Defendants would be likely to win. Credibility

                                                    2
 1   determinations are for the jury to make. Cruz v. City of Anaheim, 765 F.3d 1076, 1080
 2   (9th Cir. 2014) (“We make no determination about the officers’ credibility, because that’s
 3   not our determination to make. We leave it to the jury.”); Longoria v. Pinal Cty., 873
 4   F.3d 699, 710 (9th Cir. 2017) (“A jury must determine [Officer] Rankin’s credibility in
 5   light of conflicting accounts from his partner, other officers, Longoria’s expert, and the
 6   videos in real-time.”). But if the argument is that Plaintiff’s Fifth Amendment claim is
 7   weak and that dismissing it would be an insufficient sanction, that determination
 8   necessarily requires a review of Saldate’s prior statements and testimony and numerous
 9   inconsistent statements. Thus, Plaintiff supplements the record with evidence (attached as
10   Exhibits 1 through 15) that supports that Plaintiff’s Fifth Amendment claim is not weak
11   and that Saldate’s version of events has been thoroughly impeached.
12          Moreover, for decades, the City of Phoenix and Maricopa County hid exculpatory
13   information from Plaintiff, even though her trial attorney requested exculpatory
14   information before trial. Plaintiff was tried and sentenced to death and she continued to
15   pursue that exculpatory information of Saldate’s prior misconduct. Despite the clear and
16   unambiguous constitutional obligation to turn that information over, the City of
17   Phoenix destroyed information from Saldate’s personnel and internal affairs files. See,
18   e.g., Exs. 13, 14.
19          Although Plaintiff disagrees that her destruction of any documents threatens to
20   interfere with Defendants’ ability to have a rightful decision of the case, if that applies, it
21   applies equally to Defendants. They destroyed Saldate’s personnel and Internal Affairs
22   files, despite their constitutional obligation not to and pending requests. We can never
23   know what was in those files, but the evidence that we do have (much of which was
24   discussed in the Ninth Circuit's opinion and in Saldate’s deposition (Ex. 1)) shows that
25   there was likely much more misconduct of Saldate in those files that Defendants
26   destroyed. As the Ninth Circuit held, “The court documents Milke presented in post-

                                                    3
 1   conviction proceedings showing Saldate’s misconduct—misconduct that should have
 2   been disclosed by the state—suggested that the personnel file would contain even
 3   more." Milke v. Ryan, 711 F.3d 998, 1006 (9th Cir. 2013).
 4
 5   Respectfully submitted,
 6
 7   /s/ Elizabeth C. Wang
 8
 9   Elizabeth C. Wang (admitted pro hac vice)
     LOEVY & LOEVY
10   2060 Broadway, Ste. 460, Boulder, CO 80302
11   O: 720.328.5642; F: 312.243.5902
     elizabethw@loevy.com
12
     Jon Loevy (admitted pro hac vice)
13   Rachel Brady (admitted pro hac vice)
     Danielle Hamilton (admitted pro hac vice)
14
     LOEVY & LOEVY
15   311 N. Aberdeen St., 3rd Fl., Chicago, IL 60607
     O: 312.243.5900; F: 312.243.5902
16   jon@loevy.com
     brady@loevy.com
17   hamilton@loevy.com
18
     Michael D. Kimerer (Bar # 002492)
19   Rhonda Elaine Neff (Bar # 029773)
     KIMERER & DERRICK, P.C.
20   1313 E. Osborn Rd., Suite 100, Phoenix, AZ 85014
21   Tel: 602.279.5900; Fax: 602.264.5566
     mdk@kimerer.com
22   rneff@kimerer.com

23
24
25
26

                                                4
 1                               CERTIFICATE OF SERVICE
 2          I, Elizabeth Wang, hereby certify that on September 18, 2020, I filed the foregoing
 3   Plaintiff’s Supplement via CM/ECF, which was electronically delivered to all counsel of
     record, including:
 4
     Christina G. Retts         cretts@wienekelawgroup.com
 5   James A. Eaves             artie.eaves@sandersparks.com
                                michele.logan@sandersparks.com
 6
     Jody C. Corbett            jody@berkelawfirm.com
 7                              laine@berkelawfirm.com
                                Shirley@berkelawfirm.com
 8   Whitney Harvey             whitney@berkelawfirm.com
     Josh Dubin                 jdubin@dubinconsulting.com
 9   Kathleen L. Wieneke        kwieneke@wienekelawgroup.com
10                              kpenny@wienekelawgroup.com
                                lpiasecki@wienekelawgroup.com
11   Lori V. Berke              lori@berkelawfirm.com
     Michael D. Kimerer         mdk@kimerer.com
12                              mwallingsford@kimerer.com
13   Rhonda E. Neff             rneff@kimerer.com
     Robin E. Burgess           robin.burgess@sanderspark.com
14   Sally A. Odegard           sodegard@hoklaw.com
                                gzappia@hoklaw.com
15
                                              /s/ Elizabeth C. Wang
16
                                              Counsel for Plaintiff
17
18
19
20
21
22
23
24
25
26

                                                 5
